Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et. al (US Pub. No.: 2015/0295019, from hereinafter “Wang”).

Re Claim 1, Wang discloses in Figs. 3, 5 and paras. [0024]-[0029]; [0034]-[0054], a method of fabricating an integrated circuit (IC) including a Metal-Insulator-Metal (MIM) capacitor, comprising:
providing a semiconductor surface layer (112) on a substrate (underlying semiconductor substrate (not shown)); 
forming the MIM capacitor (301), comprising:
forming a multilevel bottom capacitor plate (102 – Step 506) over the semiconductor surface layer and having an upper top surface, a lower top surface, and sidewall surfaces that connect the upper and lower top surfaces;
302 – Step 508) on the bottom capacitor plate, a surface of the capacitor dielectric layer in direct contact with the bottom capacitor plate for the entire length of the capacitor dielectric layer;
forming a top capacitor plate (106 – Step 514) on the capacitor dielectric layer; and 
forming filled contacts (210a/c and 212a/c – Step 528) through a pre-metal dielectric layer (portion of ILD 110 above the dielectric buffer layer 112) to contact the top capacitor plate and to contact the bottom capacitor plate.

Re Claim 14, Wang discloses in Figs. 3, 5 and paras. [0024]-[0029]; [0034]-[0054], an integrated circuit (IC), comprising: a semiconductor surface layer (112) of a substrate (underlying semiconductor substrate (not shown)) including functional circuitry comprising circuit elements formed in the semiconductor surface layer configured together with a Metal-lnsulator-Metal (MIM) capacitor on the semiconductor surface layer for realizing at least one circuit function; 
the MIM capacitor (301) comprising:
a multilevel bottom capacitor plate (102) having an upper top surface, a lower top surface, and sidewall surfaces that connect the upper and lower top surfaces;
a capacitor dielectric layer (302) on the bottom capacitor plate, a surface of the capacitor dielectric layer in direct contact with the bottom capacitor plate for the entire length of the capacitor dielectric layer;
a top capacitor plate (106) on the capacitor dielectric layer; and
contacts (210a/c and 212a/c) through a pre-metal dielectric layer (portion of ILD 110 above the dielectric buffer layer 112) to contact the top capacitor plate and the bottom capacitor plate.



Re Claims 8 and 18, Wang discloses, wherein the forming the bottom capacitor plate comprises forming conductive 3D features and the bottom capacitor plate itself being a 3D layer.

Re Claims 11 and 20, Wang discloses, wherein the bottom capacitor plate (102) comprises TaN, TiN, Ni, Pt, Co, CoSi, or Ir, and wherein the top capacitor plate (106) comprises TaN, TiN, Ni, Pt, Co, CoSi, or Ir [0018].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, and further in view of Su et al. (US Pub. No.: 2007/0296010, from hereinafter “Su”).
Re Claims 2 and 15, Wang fails to disclose:
wherein the capacitor dielectric layer comprises a dielectric stack comprising a first silicon oxide layer, a nitride layer, and a second silicon oxide layer, wherein the depositing the nitride layer comprises low pressure chemical vapor deposition (LPCVD) or plasma enhanced CVD (PECVD), and wherein a hydrogen concentration in the nitride layer is < 18 atomic %.



wherein a capacitor dielectric layer (130) comprises a dielectric stack having a first silicon oxide layer, a nitride layer, and a second silicon oxide layer (ONO) and deposited through a CVD process [0041].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Re Claims 3 and 16, Wang discloses:
wherein a thickness of the dielectric stack is 20A to 200A [0019].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, and further in view of Coolbaugh et al. (US Pub. No.: 2011/0115005, from hereinafter “Coolbaugh”).

Re Claim 9, Wang fails to diclose, wherein the forming the bottom capacitor plate comprises depositing a polysilicon layer, patterning and etching the polysilicon layer, and siliciding a top surface of the polysilicon layer to form a silicided polysilicon layer, wherein the contact to the bottom capacitor plate is by ones of the filled contacts that contact the silicided polysilicon layer and wherein the conductive 3D features are formed on the silicided polysilicon layer.

However, Coolbaugh discloses in Figs. 2 and 3:
wherein the forming a capacitor plate (112) comprises depositing a polysilicon layer, etching the polysilicon layer, and siliciding a top surface of the polysilicon layer to form a silicided polysilicon layer (128) [0007] and [0017]-[0018].
Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Re Claim 10, Wang fails to disclose, further comprising before the forming the bottom capacitor plate:
depositing and then patterning a polysilicon layer,
forming and patterning a silicide block (Siblk) layer over the polysilicon layer, and
patterning and etching the polysilicon layer and then siliciding a top surface of the polysilicon layer.
However, Coolbaugh discloses in Figs. 2 and 3:
depositing and then patterning a polysilicon layer,
forming a silicide layer over the polysilicon layer, and
etching the polysilicon layer and then siliciding a top surface of the polysilicon layer (128) [0007] and [0017]-[0018].



Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Re Claim 19, Wang as modified by Coolbaugh discloses, wherein the contact to the bottom capacitor plate is by ones of filled contacts that contact a silicided polysilicon layer.

Claims 12, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.

Re Claims 12 and 21, Wang fails to disclose, wherein the MIM capacitor provides a capacitance/area (C/A) value that is > 1.5 fF/pm2.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it is has been held that discovering an optimum value result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Re Claim 13, Wang fails to disclose, wherein the semiconductor surface layer under the 3D MIM capacitor structure includes Shallow trench isolation (STI) or LOCal Oxidation of Silicon (LOCOS).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since forming STI or LOCOS is routine and conventional in the art for isolating semiconductor devices and semiconductor regions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571)270-7435.  The examiner can normally be reached on Monday-Thursday, Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816